


Exhibit 10.24

 

GRAPHIC [g300512kii001.jpg]

 

CLINICAL RESEARCH AGREEMENT

 

THIS CLINICAL RESEARCH AGREEMENT (CRA or Agreement) is entered into effective as
of October 26, 2018, between TKL Research, Inc., having its principal place of
business at One Promenade Boulevard, Suite 1101/1201, Fair Lawn, New Jersey
07410 (TKL) and Agile Therapeutics, Inc. (Sponsor) having its principal place of
business at 101 Poor Farm Road, Princeton, New Jersey 08540 (Sponsor) (together
the “Parties”).

 

Section 1 - General Statement of Agreement

 

This Agreement sets forth the terms and conditions upon which TKL shall supply
Sponsor with clinical research services (the “Services”).

 

Section 2 - Description of Services

 

TKL will perform clinical research studies (Study) for Sponsor during the term
of this Agreement in accordance with mutually-approved written Protocols in
which case the Protocol will be provided by Sponsor or prepared by TKL at
Sponsor’s request and the Protocol will specify the Study design, information
desired, estimated duration of the Study and all other relevant matters.  TKL
will allocate qualified and properly trained staff as appropriate for each study
to assure the study will be executed according to schedule. The Protocol will
not be changed without prior written consent of the parties.  Protocols prepared
by TKL are subject to Sponsor’s approval.

 

Section 3 - Statements of Work

 

The terms and conditions of this Agreement shall govern the performance of
Services, including but not limited to services pertaining to clinical trials,
by TKL for Sponsor under any individual statement of work document (each a
“SOW”) entered into between TKL and Sponsor.  Each SOW shall be substantially in
the form of Exhibit A-1 to this Agreement.  Each SOW shall be numbered in
accordance with the number of the related project (each, a “Project”) and
clinical trial (each, a “Clinical Trial”) to which it applies. If the SOW is not
explicitly related to a Clinical Trial, it shall be identified by a unique
Project name. Each SOW, when signed by each party, shall be deemed to form an
integral part of this Agreement and shall be incorporated herein by this
reference.  If any term in a SOW conflicts with this Agreement, this Agreement
will control except to the extent that the SOW expressly states that such
conflicting term prevails over this Agreement.

 

Section 4 - Term of Agreement

 

The term of this Agreement shall begin on the date of this Agreement as set
forth above and shall continue for a period of five (5) years from such date
unless the term is extended by mutual written agreement of the parties, or the
Agreement is terminated as described in Section 6 - Termination.  Any SOW, the
duration of which extends beyond the expiration or termination of this
Agreement, will continue to be performed for the term of such SOW, and will
continue to be governed by the terms of this Agreement, which terms shall remain
in effect beyond the expiration or termination of this Agreement solely with
respect to such SOW.

 

Section 5 - Financial Consideration and Payment Schedule

 

The total payment or payments which Sponsor will be obligated to make or cause
to be made to TKL to complete each Study shall be set forth in the applicable
SOW.  At the end of each month, TKL shall submit an invoice for payments due
according to the schedule set forth in the applicable SOW, and payments shall be
remitted to TKL within 30 days from receipt of invoice by the Sponsor.

 

201.587.0500  ·  www.tklresearch.com

 

GRAPHIC [g300512kii002.jpg]

 

TKL Research, Inc. One Promenade Boulevard, Suite 1101/1201, Fair Lawn, NJ 07410

 

1

--------------------------------------------------------------------------------



 

Section 6 - Termination

 

The Sponsor has the right to terminate this Agreement and/or any individual SOW
at any time with or without cause upon thirty (30) days written notice to TKL. 
Either party may immediately terminate this Agreement and/or any individual SOW
for a material breach of this Agreement or the applicable SOW by the other party
(the “Breaching Party”), provided that the Breaching Party fails to cure such
material breach within thirty (30) days after receipt of written notice
specifying such material breach.

 

If the Sponsor terminates the study, with or without cause, with at least
fifteen (15) days notice before the scheduled date of initiation, the Sponsor
shall reimburse TKL for its actual, documented losses (the TKL losses) incurred
in preparation for that study which include but are not limited to incurred and
non-cancellable expenses associated with protocol design and preparation,
recruiting, scheduling, advertising, planning, overhead costs and other costs,
expenses and losses incurred by TKL.  If the Sponsor terminates the study with
less than fifteen (15) days notice before the scheduled date of initiation, the
Sponsor shall reimburse TKL for its actual losses as described above, plus 15%
of the study fee.  If the Sponsor terminates the study after the study has been
initiated, the Sponsor shall reimburse TKL for its actual losses, plus 25% of
the study fee.

 

Upon the expiration or termination of this Agreement or any SOW, TKL shall as
soon as practically possible turn over all Services- or Study-related
documentation and materials in its possession, including, without limitation,
Sponsor’s Confidential Information, study drug and other study materials, and
documents created in performing of the Services or individual Study, as
applicable.

 

Termination of this Agreement and/or of any individual SOW for any reason shall
not affect the rights of the parties that have accrued on or before termination.

 

Section 7 – Termination Assistance

 

TKL shall provide the services in progress immediately prior to termination of
such SOW for a period (the “Termination Assistance Services”) of up to thirty
(30) days (the “Termination Assistance Period”)and be entitled to compensation
on an hourly rate basis for the individuals performing such work (in accordance
with the schedule of hourly rates furnished to Sponsor in connection with the
applicable SOW); thereafter TKL shall have no further obligation with respect to
Termination Assistance Services.  The Parties shall agree to a detailed plan for
the performance of the Termination Assistance Services.

 

Section 8- Delays

 

If the Sponsor delays the scheduled initiation of the study by more than one (1)
week the Sponsor shall give prompt notice of such delay to TKL and reimburse TKL
for its non-recoverable losses incurred in preparation for the study, including
but not limited to recruiting and advertising, MD fees, and commitments to
sub-contractors.

 

Section 9- Confidentiality

 

TKL shall maintain in confidence and use only for the purposes contemplated in
this Agreement or any SOW (1) data and information which is disclosed by or on
behalf of Sponsor to TKL and (2) research data and information which is
generated as the result of any Study (the “Extended Confidential Information”)
(together the “Confidential Information”).  The preceding obligation shall not
apply to data or information which has entered the public domain through no
fault of TKL or

 

2

--------------------------------------------------------------------------------



 

where Sponsor agrees in writing to its use or disclosure.  TKL agrees to return
Confidential Information and all copies thereof at the conclusion of each Study
or at an earlier date at the request of the Sponsor, except with respect to raw
research Study data where original data will be retained in accordance with
United States Food and Drug Administration regulation (or as otherwise required
by law).  TKL agrees not to publish, disclose or otherwise reveal to others for
a period of ten (10) years after termination or expiration of this Agreement
without the permission of the Sponsor any proprietary or Confidential
Information unless the information is (a) through no fault of TKL, subsequently
published or disclosed publicly by a third party who is not restricted from
making such disclosure by any direct or indirect obligation of confidentiality
to Sponsor, (b) is required to be disclosed by under a facially valid court
order, warrant or subpoena, or litigation request, but only (i) to the extent of
such court order, warrant, subpoena, or litigation request and (ii) if TKL first
gives Sponsor immediate oral and written notice of the court order, warrant,
subpoena, or litigation request to permit Sponsor to take appropriate legal
action in the circumstances.

 

TKL shall hold the Extended Protection Confidential Information in strict
confidence and shall not disclose any Extended Protection Confidential
Information to any person or entity; provided that Extended Protection
Confidential Information may be disclosed to officers, employees, or agents of
TKL (collectively, the “Representatives”) who (a) have a need to know the
Extended Protection Confidential Information in connection with performance of
the Services and only then to the extent required for the Representatives to
perform their obligations in connection with the Services, (b) have been
informed by TKL of the confidential nature of the Extended Protection
Confidential Information and of the confidentiality undertakings of TKL
contained herein.  TKL represents and warrants that each Representative has
signed a confidentiality agreement containing clauses as least as restrictive as
the confidentiality obligations contained herein.  TKL shall use commercially
reasonable efforts to limit the number of Representatives that have access to
the Extended Protection Confidential Information.  Upon written request by
Sponsor, TKL shall provide Sponsor with a list of the names and titles of all
Representatives that received access to the Extended Protection Confidential
Information.  TKL shall be responsible for any breach of this provision by its
Representatives.  TKL shall promptly notify Sponsor of any unauthorized release
of, access to or use of Extended Protection Confidential Information.  TKL
covenants that it shall maintain security practices designed to meet generally
accepted industry practice and are designed to ensure the security,
confidentiality and integrity of the Extended Protection Confidential
Information.

 

Section 10 - Reporting of Data

 

TKL agrees to provide Sponsor periodically, as set forth in each SOW, and in
timely manner during the term of this Agreement with the data called for in each
Protocol on properly completed case report forms and will compile such data in
one final written report for each Study which will be submitted to Sponsor in
TKL’s standard format along with a complete copy of all research data generated
during the course of the Study within approximately thirty (30) days of
termination of that Study.  If the Sponsor requires changes in the report format
or a customized format, which requires TKL to expend additional effort, time and
expense, Sponsor will reimburse TKL for the additional costs which are incurred
by TKL.  TKL agrees to notify Sponsor immediately by telephone after learning of
a serious adverse experience or suspected drug reaction of any subject in any
Study and to provide written notice of such experience or reaction within three
(3) days of its occurrence.

 

3

--------------------------------------------------------------------------------



 

Section 11 - Insurance

 

TKL maintains insurance coverage for:

 

Professional Liability

$3 million/ $5 million aggregate

Employment Practices Liability

$1 million/ $3 million aggregate

Automobile Liability

$1 million

Commercial General Liability

$1 million / $2 million aggregate

Workers’ Compensation

as required by law - $1million

Commercial Umbrella Liability

$25 million / $25 million aggregate

 

Most Physicians/Principal Investigators carry and maintain professional medical
liability insurance with limits of not less than $1,000,000 per medical incident
and $3,000,000 per medical aggregate for performing services under this
Agreement. If requested, TKL shall provide evidence to Sponsor that such
insurance coverage has been obtained.

 

Sponsor shall secure and maintain in full force and effect throughout the
performance of the Study insurance policies in such amounts and providing such
coverage as is reasonable and customary for clinical development entities
undertaking the Services contemplated by this Agreement.  If requested, Sponsor
shall provide evidence to TKL that such insurance coverage has been obtained.

 

Section 12 - Record Retention

 

TKL shall retain the records and reports required by the Protocol for the longer
of (a) five (5) years after delivery of a final report to the Sponsor or (b)
such period as may be required by applicable law.  If requested by Sponsor in
writing, TKL shall then deliver to the Sponsor all records and reports required
by the Protocol (and, if not requested by Sponsor, those records may be
destroyed).

 

Section 13 – Intellectual Property Ownership

 

All (a) Confidential Information belonging to Sponsor, including, but not
limited to, confidential material, processes, trade secrets provide by Sponsor
to TKL; (b) derivative works, updates or enhancements thereof or thereto; and
(c) materials, documents and data resulting from the Services provide under this
Agreement (the “Intellectual Property”), shall be deemed to be and remain
Sponsor’s sole and exclusive property and Confidential Information belonging to
Sponsor. TKL agrees to execute any documents or undertake any further actions if
requested by Sponsor to evidence transfer of title to the Intellectual
Property.  Intellectual Property shall be returned to Sponsor at any time upon
its request but in no event later than thirty (30) days after the expiration or
termination of this Agreement.  However, TKL is entitled to retain one copy of
such Intellectual Property belonging to Sponsor, on a confidential basis for
legal or regulatory purposes.

 

Neither party shall acquire any rights in or to any property owned or controlled
by the other as a result of performance under this Agreement, except as
expressly set forth in this

 

4

--------------------------------------------------------------------------------



 

Agreement.

 

This Section 13 shall survive termination or expiration of this Agreement.

 

Section 14 - Use of Investigational Material

 

TKL acknowledges that this Agreement constitutes a license to TKL by the Sponsor
to use the Study materials and Sponsor’s confidential and proprietary
information relating to the Study materials solely for the conduct of the Study
as contemplated by this Agreement in accordance with the clinical Protocol and
in accordance with FDA or other regulations defining the procedures, conditions
and requirements applicable to investigational studies.  TKL will not make the
Study materials available to any investigator other than those listed on FDA
Form 1572 if required nor to any clinical or medical facility for use with
patients not properly enrolled in the evaluation, except as otherwise provided
for in this Agreement.

 

Section 15 - Monitoring

 

TKL agrees that the Sponsor or one of the Sponsor’s duly authorized
representatives may visit TKL’s facilities to observe the progress of the Study
and to discuss the work completed or in progress and to obtain copies of any
written records maintained in the course of the Study providing such visits are
made with reasonable notice to TKL.

 

Section 16 - Applicable Law

 

This Agreement and all terms, provisions and conditions of the Study and
questions of the construction, validity and performance of this contract shall
be governed by the laws of the State of New Jersey.  All disputes under this
contract are to be decided according to New Jersey law.  The Parties agree that
any suit, action, or proceeding with respect to this Agreement shall only be
brought in the court of the United States of America for the District of New
Jersey or the courts of the State of New Jersey, as the case may be, and by
execution of this Agreement, the Parties irrevocably submit to such jurisdiction
for that purpose.

 

Section 17 - Force Majeure

 

Either party shall be excused from performing its obligations under this
Agreement to the extent its performance is delayed or prevented by any cause
beyond the party’s reasonable control, including but not limited to, acts of
God, fire, explosion, weather, disease, war, insurrection, governmental
restriction, regulation or control, civil strife, riots, government action,
strikes or power failure.  Performance shall be excused only to the extent of
and during the reasonable continuation of such disability.  Any deadline or time
for performance specified in the Protocol or SOW which falls due during or
subsequent to the occurrence of any of the disabilities referred to herein shall
be automatically extended for a period of time equal to the period of such
disability.  The affected party will (a) promptly notify the other party if, by
reason of any of the disabilities referred to herein, the affected party is
unable to meet any deadline or time for performance specified in Protocol or
SOW; (b)use commercially reasonable efforts to avoid or remove such causes of
non-performance; and (c) continue performance with the utmost dispatch whenever
such causes are removed.  In the case of a disability affecting TKL, if any part
of the research is rendered invalid as a result of such disability, TKL will,
upon written request from the Sponsor and, at the Sponsor’s cost and expense,
repeat that part of the research affected by the disability.

 

5

--------------------------------------------------------------------------------



 

Section 18 – Debarment

 

TKL represents and warrants for itself and its agents that, to the best of its
knowledge, information, and belief, it is and they are not using, and will not
use, in any capacity, in connection with the performance of the Services by TKL
under this Agreement, the Services of any person debarred under subsections
306(A) or 306(B) of the Generic Drug Enforcement Act of 1992.  TKL shall
disclose in writing to the Sponsor, as soon as reasonably practicable upon
receiving actual notice thereof, the debarment of any employee or agent that is
debarred or the existence of any action, suit, claim, investigation, or legal or
administrative proceeding, pending or threatened, relating to the debarment of
TKL or any person performing Services on behalf of TKL.

 

Section 19- Obligations and Indemnities

 

TKL represents and warrants that it shall perform all work required under this
Agreement in a professional, diligent and careful manner in accordance with all
applicable federal, state and local laws and regulations, and the terms and
conditions set forth in the Protocol, applicable SOW, and this Agreement.  TKL
shall accurately report the resulting data in a manner suitable to Sponsor and
shall have no liability to anyone if it properly performs these duties in
accordance with the terms of this Agreement and or any individual SOW.  In the
event of any material error or failure by TKL to perform the Study which renders
the Study invalid, TKL shall repeat the Study at TKL’s own expense or repay to
the Sponsor the contract price to conduct the Study.  TKL shall not, under any
circumstances, be liable for incidental or consequential damages attributable to
any such error or failure to perform.  It is the purpose and intent of this
Agreement that Sponsor shall evaluate the data submitted by TKL and shall make
and be solely responsible for the decisions and policies made or to be made on
the basis of these data; and shall bear all the liability, if any, arising out
of such decisions and policies.

 

Sponsor agrees to defend, indemnify and hold harmless TKL, including its
directors, shareholders, officers, physicians, investigators, agents and
employees from any and all losses, damages, reasonable attorneys’ fees, costs,
or medical expenses (a “Liability”) resulting from (a) breach of Sponsor’s
representations and warranties under this Agreement; and (b) any action or
inaction on the part of Sponsor which is a breach of this Agreement or any
individual SOW, and (c) any claim, suit or proceeding brought by a third-party
against TKL, solely as a result of TKL’s adherence to the terms of this
Agreement or any individual SOW., related to this Agreement or any individual
SOW.  If TKL, in the enforcement of any part of this Agreement, shall incur
necessary medical or litigation expenses or become obligated to pay attorney’s
fees or court costs, the Sponsor agrees to reimburse TKL for such expenses,
counsel fees, or other costs within thirty days after receiving written notice
from TKL of TKL’s incursion of same.  As a condition of this indemnification,
TKL shall give Sponsor written notice of any claim made against TKL within five
(5) days of receipt of same on the obligations indemnified against and provide
Sponsor with cooperation and assistance to defend such claims at Sponsor’s
expense.  The indemnity herein provided for will extend from the date of this
Agreement to and including ten (10) years from the conclusion of the Study.

 

Sponsor’s liability under this agreement shall not include any Liability caused
by: (a) failure of TKL to adhere to the terms of this Agreement, any individual
SOW, the Protocol or Sponsor’s written instructions relative to the use of the
Study product or the conduct of the Study; (b) failure of TKL to comply with any
applicable federal, state or local laws or regulations including, but not
limited to the regulations of the Federal Food and Drug Administration; (c)
negligence or willful misconduct by TKL, including its directors, shareholders,
officers, physicians, investigators, agents and employees.

 

6

--------------------------------------------------------------------------------



 

TKL agrees to defend, indemnify, and hold harmless Sponsor including its
directors, shareholders, officers, agents and employees from any Liability
arising from or occurring as a result of (a) the negligence or willful
misconduct of TKL; (b) breach of TKL’s representations and warranties under this
agreement; and (c) any action or inaction on the part of TKL which is a breach
of this Agreement or any individual SOW.  As a condition of this
indemnification, Sponsor shall give TKL written notice of any claim made against
Sponsor within five (5) days of receipt of same on the obligations indemnified
against and provide TKL with cooperation and assistance to defend such claims at
TKL’s expense.  The indemnity herein provided for will extend from the date of
this Agreement to and including ten (10) years from the conclusion of the Study.

 

Section 20 - Publication Rights

 

Unless the Protocol provides otherwise, TKL may publish or publicly present
Study results provided a copy of any proposed oral or written publication is
approved by Sponsor in advance to submission for publication, which approval
shall not be unreasonably withheld or delayed.  If the parties disagree
concerning the appropriateness of the data analysis and presentation, TKL agrees
to meet with Sponsor prior to submission for publication for the purpose of
making good-faith efforts to discuss and resolve any issues or disagreement and,
if necessary, to delay publication until such issues are resolved.  Neither
party shall use the name of the other party for promotional purposes without the
prior written consent of the party whose name is proposed to be used.

 

Section 21 - Notices

 

All notices, approvals or consents under this Agreement which are required or
are permitted by this Agreement shall be in writing and shall be sent by United
States mail or by telecopier by the parties as follows:

 

TKL Research, Inc.

One Promenade Boulevard, Suite 1101/1201

Fair Lawn, New Jersey 07410

 

Contact: Derek Grimes — Vice President, Clinical Operations

Telephone: (201) 587-0500;

Fax: (201) 881-8727

e-mail: dgrimes@tklresearch.com

 

Agile Therapeutics, Inc.

101 Poor Farm Road

Princeton, NJ 08540

 

Contact: Geoffrey Gilmore — General Counsel

Phone: (609) 356-1931

Fax: (609) 683-1855

Email: ggilmore@agiletherapeutics.com

 

Section 22 - Independent Contractor

 

In the performance of this Agreement, TKL shall be an independent contractor.

 

7

--------------------------------------------------------------------------------



 

Neither party is authorized to act as the agent for the other and neither shall
be bound by acts of the other.

 

Section 23 - Agreement Modification

 

This Agreement and/or any SOW may only be altered, amended or modified by a
written document signed by both parties.  TKL will use commercially reasonable
efforts to accommodate a request by Sponsor to amend or modify an SOW.  If such
changes affect TKL’s costs, performance schedules or other provisions of the
SOW, the prices and other affected provisions shall be equitably adjusted by
agreement of TKL and Sponsor.

 

Section 24 - Assignment

 

Neither this Agreement nor the rights granted under this Agreement shall be
assignable or otherwise transferable by either party without the prior consent
of the other party; except that TKL and Sponsor may assign all of its rights and
obligations hereunder to a third party as part of (a) an acquisition or merger
of Sponsor; (b) the sale or transfer of substantially the entire business of
Sponsor to which this Agreement relates; or (c) the arrangement of a strategic
partnership, alliance or joint venture in which a third party acquires an
interest in the business of Sponsor to which this Agreement relates.

 

8

--------------------------------------------------------------------------------



 

Section 25 - Miscellaneous

 

Each party warrants and represents to the other party that it has full right and
authority to enter into this Agreement.  If a provision of this Agreement is
held to be invalid, the validity of the remainder of this Agreement will not be
affected and the rights and obligations of the parties will be construed and
enforced as if this Agreement did not contain the invalid provision.  The
provisions of this Agreement and the application thereof are hereby declared to
be severable.  Any waiver of any right or obligation hereunder must be in
writing and signed by the Parties to be charge therewith.

 

This Agreement, together with the Exhibits or SOWs attached hereto and any
agreement and other documents to be delivered pursuant hereto, constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties, except for the Consultant Services
Agreement entered into by the Parties on October 16, 2018.

 

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

TKL Research, Inc.

 

Agile Therapeutics, Inc.

One Promenade Boulevard, Suite 1101/1201

 

101 Poor Farm Road

Fair Lawn, New Jersey 07410

 

Princeton, New Jersey 08540

 

 

 

 

 

 

Derek Grimes

 

Al Altomari

Name

 

Name

 

 

 

Vice President, Clinical Operations

 

Chairman & CEO

Title

 

Title

 

 

 

/s/ Derek Grimes

 

/s/ Al Altomari

Signature

 

Signature

 

 

 

October 26, 2018

 

October 26, 2018

Date

 

Date

 

9

--------------------------------------------------------------------------------
